Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 3-9 in the reply filed on 6/8/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the Examiner.  This is not found persuasive because applicant has not traversed that the apparatus as claimed can be used to practice another and materially different process provided in the previous office action.   Furthermore, there would be a serious searches and examination burden because the inventions of the apparatus and method of using the apparatus have different patentability determinations, separate classifications; therefore, each requires separate searches and considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100639841.
 	With respect to claim 3, KR ‘841 describes an etching method comprising: providing a wafer having a silicon dioxide layer grown on the surface in a single chamber 15 having enclosed sidewalls (main body internally defining a treatment space) (page 3; fig. 6; claim 3), this single chamber would have a moveable door on one side in order to open and close for placing the wafer into the chamber and seal the chamber for next the etching step; providing atomized spray of etchant including HF by a gas atomizer with electrostatic spray over the substrate to etch the silicon dioxide on the substrate (pages 3, 7, 10); selective removing of a passivation layer by heating a front and back of the film with a light source or radiation, which also provide energy to the chamber (pages 6, 12), this heating step, which involves turning on the light or radiation heating device, would also remove any water, which is presented in previous etching step (page 5), from a surface of the substrate and any moisture from the treatment space as the radiation energy is also supplied through the chamber or treatment space (page 6) and N2 or or other inert gas is used to purge the chamber (treatment space) in between step (claim 12).  The process includes repeating the etching cycle of the etching the film and the passivation layer (pages 5, 11).  This would involves turning on and off the gas atomizer and the radiation heater as they are needed only for its respective step.
 	Unlike claimed invention, KR ‘841 doesn’t describe the limitation of the heater (light or radiation device providing heating the substrate) is provided in the treatment space, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims. In re arczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 (CCPA 1947).  In this case, it is obvious to one skill in the art before the effective filing date of the invention to provide the light or radiation heating device either outside or inside of the chamber and still provide the same effect of heating of the substrate and chamber with expected results. 
With respect to claims 4 and 7, KR ‘841 doesn’t describe that the gas atomizer is turned on for 1 minutes and the radiation heater is turned on for 3 minutes.  However, the process from KR ‘841 teaches the atomized spray and the radiation heater are repeatedly used to etch the film and the passivation layer as described above to provide a structure shown in fig. 1 and 2; therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide necessary time, including claim 1 mins for the atomizer spray and the radiation heater for 3 mins, order to provide enough etchant and etching time to remove a desired amount of the film and the passivation layer with expected results.
With respect to claim 6, the heating source includes a light source such as an excimer laser (pages 6, 12), this provides claimed heat-generating lamp.
 	With respect to claim 9, even though KR ‘841 is silent about a control unit connected to the gas atomizer and the heater to turn them on and off.  However, the apparatus of fig. 6, 7, must include a control unit to control the turning on and off of any components of the apparatus including the gas atomizer and the radiation heater in order to provide the step sequence described above and in fig. 8a.

Claim(s) 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100639841 as applied to claim 3 above, and further in view of Liu et al. (CN 209418462).
 	With respect to claim 5, KR ‘841 doesn’t describe the atomized HF has a concentration between 1-49%.  Liu describes a method for etching silicon dioxide (abs) with atomized HF using a known HF product from Japanese Duomo Chemical having concentration of 38% (claim 4).  It would have been obvious for one skill in the art before the effective filing date of the invention to use an atomized HF with a concentration such as 38% because Liu describes that it is easy evaporated has high atomization efficiency with fast speed and high purity (pages 3 and 4) to etch the silicon dioxide.
Claim(s) 3, 4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al. (WO 2006087990) and Izumi et al. (JP H07153737).
 	With respect to claims 3, 8 Iwamatsu describes a cleaning method comprising: providing a substrate having a silicon thermal oxide (silicon dioxide, please see Fishcher cited below) laminated or grown on the surface in a chamber (treatment space) through a movable door 64 (fig. 2; para 11), this would involve opening and closing the moveable door 64 to move the substrate into the chamber; providing a mixture etchant including anhydrous HF gas, atomized water, ozone  to clean the substrate (para 28); heating the substrate with heaters 56, 57 at 80 degrees C for 5 mins in the step of drying the substrate, this would raise the substrate to 80 degrees C as it is already in the chamber and exposed to a 80 degree C in previous step (para 40, example 1), the heater would be turned off after the drying step.  Unlike claimed invention, Iwamatsu doesn’t describe providing the anhydrous HF by a gas atomizer to spray atomized HF gas into the chamber.  However, such a way of providing atomized anhydrous HF for removing silicon oxide film is known and practiced by one skill in the art as shown here by Izumi (para 46).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide sprayed atomized anhydrous HF gas for the removing of the silicon dioxide film because Iwamatsu already teaches of supplying anhydrous HF gas with atomized water to the chamber for the etching step (para 28) and Izumi shows spraying atomized anhydrous HF gas has been successfully facilitating the etching of the silicon dioxide; therefore, it would provide the same gas mixture that etches silicon dioxide with expected results.
 	With respect to the limitation of repeating the step of spraying the atomized HF gas and the turning on and off the heater, even though Iwamatsu doesn’t explicitly teach of repeating those two steps.  However, he suggests to repeat the cleaning steps in a predetermined combination and a number of times (claims 1 and 5) and the substrate surface is examined after the clean step.  Therefore, in the case where the substrate surface condition is not at satisfied conditions; one skill in the art before the effective filing date of the in the invention would find it obvious to repeat the process until the substrate surface condition is satisfied for the next step of manufacturing the device.
 	With respect to claims 4 and 7, Iwamatsu and Izumi do not describe that the gas atomizer is turned on for 1 minutes and the radiation heater is turned on for 3 minutes.  However, the amount of time to supply the HF for the cleaning step and to heat the substrate for the drying step would depend on the amount of material needs to be removed and the dryness of the substrate; therefore, one skill in the art before the effective filing date of the invention would find it obvious to provide necessary time, including claim 1 mins for the atomizer spray of the HF and the turn on the heater for 3 mins, order to provide enough HF and drying time to remove a desired amount of the silicon dioxide and drying the substrate with expected results.
 	With respect to claim 9, even though the applied prior above doesn’t explicitly describe that the gas atomizer and the heater are sequentially controlled to turn on and off through a control unit.  However, it is obvious for one skill in the to have a controlling unit to control the sequence steps of turn on and off of the gas atomizer and the heater since Iwamatsu shows that the process is controlled based on control information from a computer (para 27) and Izumi describes that the anhydrous HF and the temperature are adjusted through a controller (page 5).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al. (WO 2006087990) and Izumi et al. (JP H07153737) as applied to claim 3 above, and further in view of Liu et al. (CN 209418462).
With respect to claim 5, the applied prior arts of Iwamatsu and Izumi do not describe the atomized HF has a concentration between 1-49%.  Liu describes a method for etching silicon dioxide (abs) with atomized HF using a known HF product from Japanese Duomo Chemical having concentration of 38% (claim 4).  It would have been obvious for one skill in the art before the effective filing date of the invention to use an atomized HF with a concentration such as 38% because Liu describes that it is easy evaporated has high atomization efficiency with fast speed and high purity (pages 3 and 4) to etch the silicon dioxide.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al. (WO 2006087990) and Izumi et al. (JP H07153737) as applied to claim 3 above, and further in view of Tajima et al. (US 20110240600).
 	With respect to claim 6, Iwamatsu doesn’t describe heating the substrate with a heat-lamp.  However, it is a well known device that used by one skill in the art to control the substrate temperature as shown here by Tajima (para 75).  It would have been obvious for one skill in the art before the effective filing date of the invention to use any known heating device including a heat-lamp by Tajima in order to control the substrate temperature with expected results.
Fishcher et al. (WO 2018/157090) para 93 is cited to show thermal oxide is a silicon dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/4/2022